In these causes, in which we concluded at the present term that we had not jurisdiction to entertain the appeal, because of the want of a final judgment in cause number 1326, on the docket of the District Court of El Paso County, wherewith and wherein these causes were consolidated, motions for rehearing have been filed, all being in similar terms. We think it clear that the Court of Civil Appeals at Austin, in its opinion dismissing one of the causes, states, among other grounds for doing so, the ground of there having been no final judgment in the court below. This is a jurisdictional question, and if the said court at Austin held differently (which it did not do) on the question, we would not be obliged to follow it, if we thought otherwise on the question.
The statement in the opinion delivered by said court, that inasmuch as the record shows separate charges, verdicts, and judgments, that court was of opinion, that for the purposes of an appeal they must be treated as separate and distinct trials, meant simply that after the cases were in shape for appeals (that is, after final judgment to give this court jurisdiction), the cases might be brought up separately. We do not give any opinion on this question; but seeing no reason why the order of dismissal was not correct, the motion for rehearing is not granted.
Motion refused.
Justice NEILL did not sit in this matter. *Page 506